Opinion issued July 23, 2019




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-19-00415-CV
                             ———————————
         BY THE SEA COUNCIL OF CO-OWNERS, INC., Appellant
                                          V.
       TEXAS WINDSTORM INSURANCE ASSOCIATION, Appellee


                     On Appeal from the 10th District Court
                           Galveston County, Texas
                       Trial Court Case No. 18-CV-0529


                           MEMORANDUM OPINION

      Appellant filed an unopposed petition for permissive appeal, seeking to

challenge the trial court’s grant of appellee’s plea to the jurisdiction. See TEX. CIV.

PRAC. & REM. CODE § 51.014(d), (f); TEX. R. APP. P. 28.3. To be entitled to a

permissive appeal from an interlocutory order not otherwise appealable, the
petitioner must establish that (1) the order appealed involves “a controlling question

of law as to which there is a substantial ground for difference of opinion,” and (2)

immediate appeal from the order “may materially advance the ultimate termination

of the litigation.” TEX. CIV. PRAC. & REM. CODE § 51.014(d); TEX. R. APP. P.

28.3(e)(4).

      Because we conclude that the petition fails to establish both requirements, we

deny the petition for permissive appeal. See TEX. R. APP. P. 28.3(e)(4). We deny all

other pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Hightower.




                                          2